Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application CN 2019 10541119.2 filed on 6/21/19.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  In addition to filing a terminal disclaimer, possible considerations for allowance would be to incorporate some or all allowable subject matter stated herein.   Furthermore, adding limitations directed towards providing a range image from different exposures are disclosed in prior art XU (Pub. No:  US 2019-0219696), and would not further allowance if proposed in a potential amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU (Pub. No:  US 2019-0219696) in view of AWATSUJI et al. (Pub. No:  US 2013-0301093)

As per Claim 1 XU discloses A computation device based on time-of-flight (ToF) ranging, comprising (Figs. 1-2 TOF camera [0003]): 
a memory, recording intensity information of at least two phases corresponding to at least one pixel (Figs. 1-2 memory of controller 25 [0042] plurality of phases, phase delay, pixels [0030-0031] [0055-0058]), a processing method ([Abstract]) wherein the intensity information is generated by sensing modulation light with time delays using the at least two phases (Figs. 1-2 [0001] [0013] [0047] different intensities [0056, 0058] [0078]); a processing method comprising: obtaining the intensity information of the at least two phases (Figs. 1-2 [0016, 0018-0019] [0032, 0034] [0056-0058] [0078]); according to a difference between the intensity information of the at least two phases (Figs. 1-2 phase delay [0025] [0047] different intensities and multi phase [0055-0058] [0078])
XU does not disclose but AWATSUJI discloses and a programming code corresponding to a processing method for the computation device (Figs. 1, 11 and at least generator 14 for image processing [0003] [0057]), and a processor, coupled to the memory, and configured to execute the programming code (Figs. 1, 11 computers – at least have memory ROM and programming code and CPU [0003] [0057]); and determining whether to abandon the intensity information of the at least two phases corresponding to the pixel (Figs. 1-2 intensities removed for correction as per the information determination – first phase and second shifted – recorded in a pixel [0020-0021, 0023] [0069-0072] [0086-0088])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and a programming code corresponding to a processing method for the computation device, and a processor, coupled to the memory, and configured to execute the programming code; and determining whether to abandon the intensity information of the at least two phases corresponding to the pixel as taught by AWATSUJI into the system of XU because of the benefit taught by AWATSUJI to disclose discarding inappropriate or unwanted intensity information which could otherwise yield improper results whereby XU utilizes intensity information in a similar field of endeavor and would benefit from the inclusion of unwanted data to improve output quality.


As per Claim 2 XU discloses The computation device based on ToF ranging according to claim 1, wherein the processing method further comprises (See said analysis for Claim 1):
adaptively adjusting an exposure time of detecting the modulation light of the at least two phases to obtain again the intensity information of at least two phases corresponding to the pixel at a different time point (Figs. 1-2 different time points relate to adjustment of exposure time as obtaining again [Abstract] [0013-0018] [0047] [0056, 0058] [0078]).

As per Claim 7 XU discloses A sensing device based on time-of-flight (ToF) ranging, comprising (Figs. 1-2 TOF camera [0003]): 
a modulation-light emitting circuit, emitting modulation light (Figs. 1-2 LEDs and optical pattern generator 28 [0031-0035]); a modulation-light receiving circuit (Figs. 1-2 controller 25 [0012-0013] [0015-0017] [0029-0031]), 
receiving the modulation light with time delays using at least two phases (Figs. 1-2 [Abstract] [0016, 0018-0019] [0032, 0034] [0056, 0058] [0078]); a memory, recording intensity information of at least two phases corresponding to at least one pixel (See said analysis for Claim 1)
processor coupled to the modulation-light receiving circuit the processing method comprising (Figs. 1-2 controller 25 processing and light receiving for TOF camera [Abstract] [0012-0013] [0015-0017] [0029-0031]): 
obtaining the intensity information of the at least two phases (See said analysis for Claim 1), wherein the intensity information is generated by sensing the modulation light with the time delays using the at least two phases (Figs. 1-2 [Abstract] [0016, 0018-0019] [0032, 0034] [0056-0058] [0078]); according to a difference between the intensity information of the at least two phases (See said analysis for Claim 1)
XU does not disclose but AWATSUJI discloses and a programming code corresponding to a processing method for the sensing device (Figs. 1, 11 and at least generator 14 for imaging [0003] [0057]); and a processor, coupled to the memory, and configured to execute the programming code (Figs. 1, 11 computers – at least have memory ROM and programming code and CPU [0003] [0057]); determining whether to abandon the intensity information of the at least two phases corresponding to the pixel (See said analysis for Claim 1) (The motivation that applied in Claim 1 applies equally to Claim 7).

As per Claim 8 XU discloses The sensing device based on ToF ranging according to claim 7, wherein the processing method further comprises (See said analysis for Claim 7): 
adaptively adjusting an exposure time of detecting the modulation light of the at least two phases by the modulation-light receiving circuit (Figs. 1-2 controller 25 [0012-0013] [0015-0017] [0029-0031]) to obtain again the intensity information of at least two phases corresponding to the pixel at a different time point (See said analysis for Claim 2).

As per Claim 10 XU discloses A processing method based on time-of-flight (ToF) ranging, comprising (Figs. 1-2 [Abstract]): 
obtaining intensity information of at least two phases corresponding to at least one pixel (See said analysis for Claim 1), wherein the intensity information is generated by sensing a modulation light with time delays using the at least two phases (See said analysis for Claim 1); according to a difference between the intensity information of the at least two phases (See said analysis for Claim 1)
 XU does not disclose but AWATSUJI discloses determining whether to abandon the intensity information of the at least two phases corresponding to the pixel (See said analysis for Claim 1).

As per Claim 11 XU discloses The processing method based on ToF ranging according to claim 10, the method further comprises (See said analysis for Claim 10): 
adaptively adjusting an exposure time of detecting the modulation light of the at least two phases to obtain again the intensity information of at least two phases corresponding to the pixel at a different time point (See said analysis for Claim 2).
XU does not disclose but AWATSUJI discloses wherein after determining whether to abandon the intensity information of the at least two phases corresponding to the pixel (Figs. 1-2 intensities removed for correction as per the information determination – after prepare for output [0020-0021, 0023] [0069-0072] [0086-0088]) (The motivation that applied in Claim 1 applies equally to Claim 11)
 		ALLOWABLE SUBJECT MATTER
Claims 3-6, 9, 12-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for any double patenting rejection contained herein.

Claims 3-6, 9, 12-15 is/are allowed, but for any double patenting rejection contained herein.  The following is an examiner’s statement of reasons for allowance: 

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computation device based on ToF ranging according to claim 1, wherein the processing method further comprises: determining whether the difference is greater than a difference threshold; in response to the difference being greater than the difference threshold, abandoning the intensity information of the at least two phases corresponding to the pixel; in response to abandoning the intensity information of the at least two phases corresponding to the pixel, determining whether to obtain again the intensity information of at least two phases corresponding to the pixel at a different time point; and computing depth information according to the intensity information of different phases corresponding to a plurality of pixels”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computation device based on ToF ranging according to claim 3, wherein the memory further records attitude information which corresponds to a device for sensing the modulation light of the at least two phases, and the processing method further comprises: in response to the difference being greater than the difference threshold, determining, according to the attitude information, whether motion blur causing the difference is global or local; in response to the motion blur being global, abandoning the intensity information of the at least two phases corresponding to the pixel, and obtaining again the intensity information of at least two phases corresponding to the pixel at a different time point; and in response to the motion blur being local, determining, according to a blur pixel quantity, whether to obtain again the intensity information of at least two phases corresponding to the pixel at a different time point, wherein the blur pixel quantity is a quantity accumulated in response to the pixel being determined to have the motion blur”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computation device based on ToF ranging according to claim 4, wherein the processing method further comprises: in response to the blur pixel quantity being greater than a quantity threshold, abandoning the intensity information of the at least two phases corresponding to the pixel, and obtaining again the intensity information of at least two phases corresponding to the pixel at a different time point”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computation device based on ToF ranging according to claim 3, wherein the processing method further comprises: in response to the difference being greater than the difference threshold, abandoning the intensity information of the different phases corresponding to at least one of the pixels, wherein the at least one abandoned pixel is determined to have the motion blur; and computing the depth information according to the intensity information of the different phases corresponding to a plurality of pixels that are not abandoned among the pixels”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The sensing device based on ToF ranging according to claim 7, further comprising: an attitude sensor, sensing an attitude of the sensing device, and accordingly generating attitude information, the processing method further comprising: in response to the difference being greater than a difference threshold, determining, according to the attitude information, whether motion blur causing the difference is global or local; in response to the motion blur being global, abandoning the intensity information of the at least two phases corresponding to the pixel, and obtaining again, by the modulation-light receiving circuit, the intensity information of at least two phases corresponding to the pixel at a different time point; and in response to the motion blur being local, determining, according to a blur pixel quantity, whether to obtain again, by the modulation-light receiving circuit, the intensity information of at least two phases corresponding to the pixel at a different time point, wherein the blur pixel quantity is a quantity accumulated in response to being determined to have the motion blur”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The processing method based on ToF ranging according to claim 10, wherein determining whether to abandon the intensity information of the at least two phases corresponding to the pixel comprises: determining whether the difference is greater than a difference threshold; in response to the difference being greater than the difference threshold, abandoning the intensity information of the at least two phases corresponding to the pixel; in response to abandoning the intensity information of the at least two phases corresponding to the pixel, determining whether to obtain again the intensity information of at least two phases corresponding to the pixel at a different time point; and computing depth information according to the intensity information of different phases corresponding to a plurality of pixels”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The processing method based on ToF ranging according to claim 12, wherein after determining whether the difference is greater than the difference threshold, the method further comprises: obtaining attitude information, wherein the attitude information corresponds to a device for sensing the modulation light of the at least two phases; in response to the difference being greater than the difference threshold, determining, according to the attitude information, whether motion blur causing the difference is global or local; in response to the motion blur being global, abandoning the intensity information of the at least two phases corresponding to the pixel, and obtaining again the intensity information of at least two phases corresponding to the pixel at a different time point; and in response to the motion blur being local, determining, according to a blur pixel quantity, whether to obtain again the intensity information of at least two phases corresponding to the pixel at a different time point, wherein the blur pixel quantity is a quantity accumulated in response to the pixel being determined to have the motion blur”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The processing method based on ToF ranging according to claim 13, wherein after determining whether the difference is greater than the difference threshold, the method further comprises: in response to the blur pixel quantity being greater than a quantity threshold, abandoning the intensity information of the at least two phases corresponding to the pixel, and obtaining again the intensity information of at least two phases corresponding to the pixel at a different time point”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “The processing method based on ToF ranging according to claim 12, wherein after determining whether the difference is greater than the difference threshold, the method further comprises: in response to the difference being greater than the difference threshold, abandoning the intensity information of the different phases corresponding to at least one of the pixels, wherein the at least one abandoned pixel is determined to have the motion blur; and computing the depth information according to the intensity information of the different phases corresponding to a plurality of pixels that are not abandoned among the pixels”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

Regarding Claims 3-6, 9, 12-15, the closest prior art of record XU (Pub. No:  US 2019-0219696) does not teach alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  XU only teaches a computation device based on time-of-flight ranging that includes recording intensity information of at least two phases corresponding to at least one pixel.  XU also discloses intensity information generated by sensing modulation light with time delays using the at least two phases, obtaining intensity information of the at least two phases and considerations to a difference between the intensity information of the at least two phases.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481